LatimeR, Judge
(concurring in the result):
I concur in the result.
In United States v Jones, 7 USCMA 623, 23 CMR 87, I expressed doubt about the necessity and advisability of requiring the Services to again change instructions on the voluntariness of a confession. However, a majority of the Court concluded otherwise and the rule of Jones is now the law. I find the instruction used in the case at bar to be indistinguishable in law from the one used in that case. Accordingly, under my interpretation reversal is required.